Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 15, 2008, amends and supplements that certain Credit Agreement dated as
of November 6, 2007, as amended to date (as so amended and as the same may be
further amended, restated or supplemented from time to time, the “Credit
Agreement”), by and between ASSOCIATED BANK, NATIONAL ASSOCIATION, a national
banking association (the “Bank”), and MAGNETEK, INC., a Delaware corporation
(the “Company”).

 

RECITAL

 

The Company and the Bank desire to amend and supplement the Credit Agreement as
provided below.

 

AGREEMENTS

 

In consideration of the Recital and the promises and agreements set forth in the
Credit Agreement, as amended hereby, the parties agree as follows:

 

1.             Definitions and References.  Capitalized terms not otherwise
defined herein have the meanings assigned in the Credit Agreement.  All
references to the Credit Agreement contained in the Collateral Documents and the
other Loan Documents shall, upon the execution of this Amendment, mean the
Credit Agreement as amended by this Amendment.

 

2.             Amendments to Credit Agreement.

 

(a)           The defined term “Maturity Date” in section 1 of the Credit
Agreement is amended by deleting the date “November 1, 2009” contained therein
and inserting the date “November 1, 2010” in its place.

 

(b)           Section 5.2 of the Credit Agreement is amended by deleting the
amount “250,000” contained therein and inserting the amount “$500,000” in its
place.

 

(c)           Clause (ii) of subsection (a) of section 6.6 of the Credit
Agreement is amended by deleting the amount “$500,000” contained therein and
inserting the amount “$1,000,000” in its place.

 

(d)           Section 6.10 of the Credit Agreement is amended in its entirety to
read as follows:

 

6.10         Operating Profit.  Permit the Operating Profits of the Company and
its Consolidated Subsidiaries calculated for the four (4) fiscal quarter period
ending on the date of determination to be less than the following amounts as of
the last day of the following fiscal quarters:

 

Fiscal Quarter

 

Amount

 

 

 

 

 

 

Fiscal quarter ending December 31, 2008

 

 

$

3,250,000

 

Fiscal quarter ending June 30, 2009

 

 

$

3,500,000

 

Fiscal quarter ending December 31, 2009

 

 

$

3,500,000

 

Fiscal quarter ending June 30, 2010

 

 

$

3,750,000

 

 

--------------------------------------------------------------------------------


 

(e)           Section 6.11 of the Credit Agreement is amended in its entirety to
read as follow:

 

6.11         Capital Expenditures.  Make or commit to make, directly or
indirectly, any Capital Expenditure if, after giving effect thereto, the
aggregate amount of all Capital Expenditures by the Company and its Consolidated
Subsidiaries would exceed (a) $2,000,000 for the fiscal year ending June 30,
2009 and (b) $2,500,000 for the fiscal year ending June 30, 2010.

 

3.             Closing Conditions.  This Amendment shall become effective upon
the execution and delivery by the parties of this Amendment and receipt by the
Bank of:

 

(a)           a certificate of good standing of the Company issued by the
Delaware Secretary of State, dated within ten (10) days of the date hereof;

 

(b)           a $500.00 amendment fee which shall be fully earned and
non-refundable on the date hereof; and

 

(c)           such other forms, certificates, agreements, documents and
instruments that the Bank reasonably requests.

 

4.             No Waiver.   The Company agrees that nothing contained herein
shall be construed by the Company as a waiver by the Bank of the Company’s
compliance with each representation, warranty and/or covenant contained in the
Credit Agreement, the Collateral Documents and the other Loan Documents and that
no waiver of any provision of the Credit Agreement, the Collateral Documents or
the other Loan Documents by the Bank has occurred.  The Company further agrees
that nothing contained herein shall impair the right of the Bank to require
strict performance by the Company of the Credit Agreement.

 

5.             Representations and Warranties.  The Company represents and
warrants to the Bank that:

 

(a)           The execution and delivery of this Amendment is within its
corporate power, has been duly authorized by proper corporate action on the part
of the Company, is not in violation of any existing law, rule or regulation of
any governmental agency or authority, any order or decision of any court, the
Certificate of Incorporation or By-Laws of the Company or the terms of any
agreement, restriction or undertaking to which the Company is a party or by
which it is bound, and does not require the approval or consent of the members
of the Company, any governmental body, agency or authority or any other person
or entity, except for those approvals and consents which have already been
obtained and are in full force and effect; and

 

2

--------------------------------------------------------------------------------


 

(b)           The representations and warranties of the Company contained in the
Loan Documents are true and correct in all material respects as of the date of
this Amendment (except to the extent such representations and warranties relate
to an earlier date in which case they are true and correct in all material
respects as of such earlier date).

 

6.             Miscellaneous.

 

(a)           Expenses and Fees.  The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses paid or incurred by the Bank in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all forms, certificates, agreements, documents and instruments
hereto or otherwise contemplated hereby, including the reasonable fees and
expenses of the Bank’s counsel.

 

(b)           Amendments and Waivers.  This Amendment may not be changed or
amended orally, and no waiver hereunder may be oral, and any change or amendment
hereto or any waiver hereunder must be in a writing which is identified as an
amendment or waiver of this Amendment and signed by the party or parties against
whom such change, amendment or waiver is sought to be enforced.

 

(c)           Headings.  The headings in this Amendment are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Amendment.

 

(d)           Affirmation.  Each party hereto affirms and acknowledges that the
Credit Agreement as amended by this Amendment remains in full force and effect
in accordance with its terms.

 

(e)           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart by facsimile or by e-mail of a portable document file (PDF)
shall be as effective as delivery of an original counterpart hereof.

 

[remainder of page intentionally left blank; signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

COMPANY:

 

 

 

MAGNETEK, INC.

 

 

 

By:

/s/ Marty J. Schwenner

 

 

Marty J. Schwenner, Vice President and

 

 

Chief Financial Officer

 

 

 

BANK:

 

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Gregory A. Larson

 

 

Gregory A. Larson, Senior Vice President

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------